     Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 1 of 16 PageID #:2388




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

BETTY J.,                                              )
                                                       )
         Plaintiff,                                    )
                                                       )        No. 18 C 5457
v.                                                     )
                                                       )        Magistrate Judge Gabriel A. Fuentes
ANDREW M. SAUL, Commissioner                           )
of Social Security, 1                                  )
                                                       )
         Defendant.                                    )

                              MEMORANDUM OPINION AND ORDER 2

         Plaintiff, Betty J., 3 applied for disability benefits on December 9, 2014, alleging disability

beginning March 11, 2014, when she was 45 years old. (R. 292-99.) After the applications were

denied initially and on reconsideration, the ALJ held a hearing on June 22, 2017, at which time

Plaintiff amended her alleged onset date of disability to November 1, 2016. (R. 315.) On October

16, 2017, the ALJ issued a written opinion denying Plaintiff’s applications, and on June 8, 2018,


          1
            The Court substitutes Andrew M. Saul for his predecessor, Nancy A. Berryhill, as the proper defendant in
this action pursuant to Federal Rule of Civil Procedure 25(d) (a public officer’s successor is automatically substituted
as a party).
         2
           On October 12, 2018, by consent of the parties and pursuant to 28 U.S.C. § 636(c) and Local Rule 73.1,
this case was assigned to a United States Magistrate Judge for all proceedings, including entry of final judgment. (D.E.
9.) On May 31, 2019, this case was reassigned to this Court for all proceedings. (D.E. 29.)
          3
            The Court in this opinion is referring to Plaintiff by her first name and first initial of her last name in
compliance with Internal Operating Procedure No. 22 of this Court. IOP 22 presumably is intended to protect the
privacy of plaintiffs who bring matters in this Court seeking judicial review under the Social Security Act. The Court
notes that suppressing the names of litigants is an extraordinary step ordinarily reserved for protecting the identities
of children, sexual assault victims, and other particularly vulnerable parties. Doe v. Vill. of Deerfield, 819 F.3d 372,
377 (7th Cir. 2016). Allowing a litigant to proceed anonymously “runs contrary to the rights of the public to have open
judicial proceedings and to know who is using court facilities and procedures funded by public taxes.” Id. A party
wishing to proceed anonymously “must demonstrate ‘exceptional circumstances’ that outweigh both the public policy
in favor of identified parties and the prejudice to the opposing party that would result from anonymity.” Id., citing
Doe v. Blue Cross & Blue Shield Unites of Wis., 112 F.3d 869, 872 (7th Cir. 1997). Under IOP 22, both parties are
absolved of making such a showing, and it is not clear whether any party could make that showing in this matter. In
any event, the Court is abiding by IOP 22 subject to the Court’s concerns as stated. The Court’s understanding is that
the claimants are not anonymous litigants, in that their names in all of these matters brought for judicial review under
the Social Security Act are otherwise available upon a review of the public docket.
     Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 2 of 16 PageID #:2389




the Appeals Council denied Plaintiff’s request for review of the ALJ’s decision (R. 1), making the

ALJ’s decision the final decision of the Commissioner. Prater v. Saul, 947 F.3d 479, 481 (7th Cir.

2020). Plaintiff now moves to remand the Commissioner’s decision (D.E. 15), and the

Commissioner has moved to affirm. (D.E. 34.)

I.      Administrative Record

        Plaintiff had a history of migraine headaches, carpal tunnel syndrome (“CTS”) and back

pain preceding her amended alleged onset date. In 2014, Plaintiff complained to her primary care

physician, Wanda Hatter-Stewart, M.D., that Topamax (for nerve pain) with Imitrex (a triptan, for

headache pain) was not controlling her headaches. (R. 424.) Dr. Hatter-Stewart added prescriptions

for Ibuprofen 800 mg and Flexeril (muscle relaxant) for headache and back pain, which Plaintiff

rated at seven out of 10. (R. 426.) In November 2014, Plaintiff underwent a neurology consultation;

in addition to headaches, she described bilateral hand numbness in the mornings which the

neurologist opined was suggestive of carpal tunnel syndrome (“CTS”). (R. 447.) The neurologist

prescribed wrist splints and increased Plaintiff’s dose of amitriptyline (for nerve pain). (Id.)

        On March 14, 2015, Plaintiff underwent an internal medicine consultative examination for

the Bureau of Disability Determination Services. Examination showed Plaintiff had slightly

decreased grip strength in both hands and a normal ability to grasp and manipulate objects. (R.

510.) A Phalen (wrist flexion) test was positive for CTS but Tinel’s sign (tapping over nerve to

elicit tingling sensation in fingers) was negative. (Id.) Plaintiff had reduced range of motion in her

lumbar spine with complaints of pain. (R. 510.) On March 31, 2015, the non-examining state

agency medical consultant opined Plaintiff could perform light work but limited to frequent fine

and gross manipulation and no concentrated exposure to noise, vibration or hazards. (R. 168-69.)




                                                  2
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 3 of 16 PageID #:2390




This opinion was affirmed on reconsideration on September 1, 2015. (R. 194.) Plaintiff was still

taking amitriptyline, Flexeril, Imitrex and Topamax in November 2015. (R. 806.)

         At a visit to Dr. Hatter-Stewart on March 8, 2016, Plaintiff reported chest pain, abdominal

pain, back pain and headache, and Dr. Hatter-Stewart noted Plaintiff had undergone “right carpal

tunnel surgery.” (R. 739-40.) On March 15, 2016, a CT scan of Plaintiff’s abdomen and pelvis

showed evidence of Paget’s disease affecting the lumbar L5 vertebral body. 4 (R. 985.) Plaintiff

worked part-time at a Wendy’s restaurant for about six weeks in the fall of 2016, but she quit

because back pain and leg spasms made it hard for her to stand and lift as required. (R. 127-28,

131, 384.)

         On November 30, 2016, Plaintiff’s first medical visit after her alleged onset date, she

visited nurse Yvette Johnson for mental health counseling. At that visit, Ms. Johnson noted that

Plaintiff’s mental examination was normal, adding that Plaintiff was “doing well, affect is bright,

mood is congruent.” (R. 750-51.) Ms. Johnson prescribed Plaintiff Lexapro (for depression and

generalized anxiety disorder) and Trazadone (a sedative and antidepressant). (Id.) On December

16, 2016, Ms. Johnson noted that Plaintiff was “doing well” on her current medication regimen,

although she expressed anxiety over having migraines and chest pains. (R. 1093-95.) On March 7,

2017, Ms. Johnson noted that Plaintiff continued to do well despite being under “extreme stress”

while helping her daughter deal with an abusive relationship. (R. 1082-85.) On March 17, 2017,

Plaintiff was anxious and depressed and complained of mood swings, but her mental examination

was normal. (R. 1078-81.) Ms. Johnson added a prescription for Trileptal. 5 (R. 1078.)


         4
          Paget’s disease of the bone causes bones to become enlarged, deformed and fragile because of excessive
breakdown and deformation of bone. https://www.hopkinsmedicine.org/health/conditions-and-diseases/paget-
disease-of-the-bone.
         5
          Trileptal (oxcarbazepine) is an antiepileptic medication that may be prescribed “off-label for nerve pain or
as a mood stabilizer for bipolar disorder,” meaning that it has not been approved by the FDA for this use.
https://www.nami.org/Learn-More/Treatment/Mental-Health-Medications/Types-of-Medication/Oxcarbazepine.


                                                          3
      Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 4 of 16 PageID #:2391




         On February 16, 2017, Plaintiff told Dr. Hatter-Stewart that her headaches had increased

in frequency, intensity and length. (R. 1086.) Plaintiff also reported abdominal and back pain, and

she had decreased range of motion in her back. (R. 1086-89.) Dr. Hatter-Stewart added

prescriptions for Tizanidine (muscle relaxant) and meloxicam (nonsteroidal anti-inflammatory

drug). (R. 1090.) In March 2017, an MRI of Plaintiff’s brain was essentially normal. (R. 1076.)

II.      Evidentiary Hearing

         On June 22, 2017, Plaintiff and a vocational expert (“VE”) testified at a hearing before the

ALJ. Plaintiff testified that she could not mop the floor due to back pain, but she cooked,

barbecued, vacuumed, cleaned the mirrors, made the beds, did laundry and took care of her

personal hygiene. (R. 147.) Plaintiff continued to have pain in her hand; she could lift a gallon of

milk, but she could not pick up her grandkids. (R. 132.) She testified that on a typical day, she

could stand and sit for about 15 minutes before needing to switch positions; she took muscle

relaxers for her back pain but avoided epidural shots. (R. 131-32, 134.) Plaintiff reported having

about three migraines per week lasting about two hours each; medication relieved her migraines

“somewhat.” (R. 133.) Plaintiff did not know what triggered her migraines but guessed that light

and loud music did. (R. 134.) Regarding her mental health, Plaintiff testified that some days she

was happy and some days she was sad; her mood switched with no warning. (R. 136.) She stated

that she sometimes hallucinated and heard things. (R. 137.) Plaintiff did not take her mental health

medications before the hearing, but she probably should have done so. (R. 150.)

         The VE testified next, identifying Plaintiff’s past work as a home health care attendant,

which she performed at the medium to heavy level, and an assembler of small products, which she

performed at the light physical demand level. (R. 153.) The ALJ asked the VE to describe jobs

available for a hypothetical individual limited to light work with occasional pushing and pulling,




                                                  4
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 5 of 16 PageID #:2392




frequent handling and fingering, and avoiding concentrated exposure to environmental dangers.

(R. 154.) The VE testified the individual could perform some of Plaintiff’s past work as well as

other jobs. (R. 155.) However, when the ALJ added “avoid concentrated exposure to bright

fluorescent lights” to the hypothetical, the VE was not aware of available jobs because the

Dictionary of Occupational Titles did not address this, and most indoor jobs had constant exposure

to fluorescent light. (R. 156.) The VE testified that the addition of certain mental limitations to the

hypothetical did not change the available jobs. (R. 157-58.)

III.   ALJ’s Decision

       On October 16, 2017, the ALJ issued an opinion finding Plaintiff was not under a disability

within the meaning of the Social Security Act from November 1, 2016, her amended alleged onset

date, through the date of the decision. At Step One, the ALJ found Plaintiff had not engaged in

substantial gainful activity during this time. (R. 103.) At Step Two, the ALJ found Plaintiff had

the severe impairments of migraine headaches, CTS, and disorder of the lumbar spine. (R. 104.)

The ALJ found Plaintiff’s alleged mental impairments were not severe because she had “minimal

treatment of less than a year with normal mental examinations” and her stress stemmed from

helping her daughter through an abusive relationship. (Id.) The ALJ did not believe Plaintiff’s

claim that she had a “history of depression and anxiety” that preceded her first mental health

treatment in November 2016 because “her prior records did not show that she suffered or treated

any of these impairments.” (Id.) In addition, the ALJ did not believe Plaintiff’s testimony that she

had hallucinations and delusions because she did not tell her therapist she experienced those

symptoms, and her mental examinations were normal in November and December 2016 and March

2017. (Id.) At Step Three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of a Listing. (R. 104-05.)




                                                  5
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 6 of 16 PageID #:2393




       The ALJ next determined that Plaintiff had the residual functional capacity (“RFC”) to

perform light work, lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand, walk

and/or sit six hours in an eight-hour workday; occasionally climb ramps and stairs but never

ladders, ropes or scaffolds; occasionally push and pull with her upper extremities bilaterally;

frequently handle and finger bilaterally; and avoid concentrated exposure to loud noise, vibration,

moving machinery and unprotected heights. (R. 105.)

       The ALJ found Plaintiff’s statements concerning the extent of her symptoms were “not

entirely consistent” with the record. (R. 106-07.) The ALJ gave “great weight” to the state agency

opinions, reasoning Plaintiff “only received minimal conservative treatment with barely any

treatment since her amended onset date. She has only obtained medication refills and her physical

and mental examinations have been normal. The claimant even admitted to working until 2016

and thus, is evidence that she is able to work.” (R. 107.) The ALJ stated that if Plaintiff’s “pain

were more severe, she would have received additional treatment and a more aggressive treatment

protocol would have been ordered.” (R. 107-08.) The ALJ further noted Plaintiff “did work prior

with back, headaches and [CTS] symptoms” and found “no evidence that her problems have

exacerbated on her amended onset date to warrant a more restrictive” RFC. (R. 108.)

       At Step Four, the ALJ found that Plaintiff could not perform her past work. (R. 108.) At

Step Five, the ALJ determined that based on the VE’s testimony, Plaintiff could perform other

work that exists in significant numbers in the national economy, and thus that she was not disabled

from her onset date through the date of the decision. (R. 109.)

IV.    Appeals Council Decision

       On June 8, 2018, the Appeals Council declined to consider additional evidence submitted

by Plaintiff. Some of this evidence preceded the ALJ’s opinion: an August 2017 report from Ms.




                                                 6
     Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 7 of 16 PageID #:2394




Johnson noting Plaintiff’s psychiatric and mental status examinations were normal and her mental

health medications were “effective” (R. 54-55); an August 2017 report from Dr. Hatter-Stewart

noting Plaintiff had pelvic/abdominal pain and her vertebral lesion might indicate Paget’s disease

(R. 28-29); an August 2017 X-ray of Plaintiff’s lumbar spine; and an October 2017 MRI showing

no change since March 2016 (R. 41, 47.) The Appeals Council found this evidence did “not show

a reasonable probability that it would change the outcome of the decision.” (R. 2.)

        Plaintiff also submitted to the Appeals Council the following evidence that post-dated the

ALJ’s decision: an October 20, 2017 report from Ms. Johnson noting depressed mood and anxiety

but no hallucinations or delusions, and adding a prescription for Xanax (a sedative) (R. 59); an

October 24, 2017 total body bone scan showing an “abnormal intense increased uptake” in

Plaintiff’s thoracic and lumbar spine consistent with Paget’s disease (R. 62); a November 17, 2017

visit to Maria Claudia Moscoso-Cordero, M.D., a specialist in endocrinology and metabolic

diseases, noting Plaintiff complained of total body pain and was “fibromyalgia point positive” (R.

84-85, 89); and a December 15, 2017 order for a lumbar spine and femur (thigh) bone density scan

(R. 86-87.) The Appeals Council found this evidence did “not relate to the period at issue.” (R. 2.)

V.      Analysis

        The Court’s review of the ALJ’s decision “is deferential; we will not reweigh the evidence

or substitute our judgment for that of the ALJ.” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir.

2017). “The ALJ’s decision will be upheld if supported by substantial evidence, which means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Jozefyk

v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019) (internal citations and quotations omitted). “An

ALJ need not address every piece of evidence,” but must “build an accurate and logical bridge”

between the evidence and his conclusion. Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017).




                                                 7
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 8 of 16 PageID #:2395




          Plaintiff challenges the ALJ’s RFC and credibility determinations, as well as the Appeals

Council’s findings. We address each of these challenges below.

          A.     Appeals Council

          The Court first addresses Plaintiff’s argument that the Appeals Council erred in declining

to consider the additional evidence she submitted. (D.E. 22: Pl.’s Mem. at 14-15.)

                 1.      Jurisdiction

          The Commissioner argues the Appeals Council’s decision is “discretionary and

unreviewable.” (D.E. 35: Gov.’s Mem. at 14.) However, the Council’s decision is “discretionary

and unreviewable” only “if the Appeals Council deemed the evidence new, material, and time-

relevant but denied plenary review of the ALJ’s decision based on its conclusion that the record—

as supplemented—does not demonstrate that the ALJ’s decision was contrary to the weight of the

evidence.” Stepp v. Colvin, 795 F.3d 711, 722 (7th Cir. 2015) (internal quotations and citations

omitted). Where “the Council determined [the] newly submitted evidence was, for whatever

reason, not new and material, and therefore deemed the evidence non-qualifying under the

regulation, [the court] retain[s] jurisdiction to review that conclusion for legal error.” Id. Here, the

Appeals Council stated that it did not review the ALJ’s decision and did not incorporate Plaintiff’s

additional evidence into the record. (R. 2.) Thus, contrary to the Commissioner’s argument, “we

retain jurisdiction to review [the Appeals Council’s] conclusion for legal error.” Stepp, 795 F.3d

at 722.

                 2.      New and Material Evidence

          Plaintiff argues that the Appeals Council should have considered the evidence she

submitted because it was new and material, as it “confirm[s] a diagnosis prior to the date of the

decision, one which had been anticipated earlier”: that Plaintiff suffered from Paget’s disease.




                                                   8
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 9 of 16 PageID #:2396




(Pl.’s Mem. at 14-15.) Additional evidence submitted to the Appeals Council will be evaluated

only if it is “new and material” and “relates to the period on or before the date of the [ALJ] hearing

decision.” 20 C.F.R. § 404.970(b). Here, the Appeals Council found the additional evidence pre-

dating the ALJ’s opinion did “not show a reasonable probability that it would change the outcome,”

and the evidence post-dating the ALJ’s opinion did “not relate to the period at issue,” which asked

whether Plaintiff was disabled beginning on or before October 16, 2017. (R. 2.)

         In Farrell v. Astrue, 692 F.3d 767 (7th Cir. 2012), which Plaintiff cites in support of her

argument, the Seventh Circuit reversed and remanded the Appeals Council’s determination that

the claimant’s evidence was not “new and material” because the new evidence confirmed a

diagnosis of fibromyalgia, and “the ALJ’s decision unequivocally rest[ed] in part on the

determination that ‘there is no evidence that [a fibromyalgia] diagnosis has been confirmed.’” Id.

at 771. Here, by contrast, the ALJ’s decision did not rest on the absence of a confirmed diagnosis

of Paget’s disease. As Plaintiff points out, the ALJ found that Plaintiff’s severe spinal disorder was

not disabling because she “received minimal conservative treatment” and her physical

examinations were “normal,” showing Plaintiff did not have functional limitations from her spine-

related pain and other symptoms. (Pl.’s Mem. at 15.) While Plaintiff’s additional evidence may

confirm that her earlier spine issues were due to Paget’s disease, it does not show Plaintiff was

more limited prior to the ALJ’s opinion than the record showed. 6 Accordingly, the Court finds that

the Appeals Council did not err in finding Plaintiff’s additional evidence was not new and material.




         6
         In fact, the nature of Paget’s disease suggests otherwise. “In most cases, Paget’s disease of bone progresses
slowly.” https://www.mayoclinic.org/diseases-conditions/pagets-disease-of-bone/symptoms-causes/syc-20350811.
See also https://www.hopkinsmedicine.org/health/conditions-and-diseases/paget-disease-of-the-bone (Paget disease
“may be due to a slow viral infection of bone.”)


                                                          9
  Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 10 of 16 PageID #:2397




       B.      The ALJ’s RFC Assessment

       Plaintiff also argues that the ALJ’s RFC assessment was incorrect because it was based on

outdated state agency doctors’ opinions and ignored evidence of some of Plaintiff’s impairments.

(Pl.’s Mem. at 5.) It is well-settled that the ALJ must “cite[] to relevant evidence adequate to

support a conclusion” on a claimant’s RFC. Schloesser v. Berryhill, 870 F.3d 712, 720 (7th Cir.

2017). An ALJ’s RFC assessment will not be overturned where “[t]he ALJ thoroughly discussed

the medical and other evidence and carefully considered each of [Plaintiff’s] impairments and

related functional deficits” before assigning an RFC. Summers, 864 F.3d at 527.

               1.      The ALJ’s Assessment of Plaintiff’s Physical Limitations

       The ALJ adopted the physical RFC opinions given by the state agency physicians on March

31, 2015, except she further limited Plaintiff to occasional pushing and pulling. Plaintiff argues

that the ALJ’s decision to adopt the conclusions of the state agency physicians was error because

those opinions were “flawed”: they were too old to account for medical reports written after

Plaintiff’s onset date indicating she had CTS and reduced back range of motion, and they only

included environmental limitations to address her severe migraines. (Pl.’s Mem. at 6-8.)

       With regard to her migraines, Plaintiff contends that the ALJ “did not dispute” the

“uncontroverted evidence” that she has about three migraines per week that can last for hours and

that she has sensitivity to light, “but did not explain why they would not impact her ability to

maintain concentration and pace or force her away from her work station” or “why no limitation

in exposure to bright light was warranted.” (Id. at 6-7.) It is Plaintiff’s responsibility to show the

record supports “evidence-based restrictions that the ALJ could include in a revised RFC finding

on remand.” Jozefyk, 923 F.3d at 498. However, Plaintiff does not point to evidence that her

migraines would impact her ability to maintain concentration and pace and limit her ability to




                                                 10
  Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 11 of 16 PageID #:2398




maintain a full-time job. Her “[m]ere conjecture or speculation” that migraines would cause more

than environmental limitations does not warrant a remand. Summers, 864 F.3d at 527. See also

Green v. Saul, 781 F. App’x 522, 527 (7th Cir. 2019) (rejecting challenge to RFC where neither

the claimant nor the record specified how sleep problems impaired her ability to work beyond what

was included in the RFC); Saunders v. Saul, 777 F. App’x 821, 825 (7th Cir. 2019) (upholding

RFC where the claimant did not “suggest a better way to capture the idea behind limitations in

concentration, persistence, and pace and apply those problems to job requirements”).

       In addition, in basing the RFC on the state agency medical reports, the ALJ explained that

Plaintiff had “only received minimal conservative treatment” since then and “barely any”

treatment after her alleged amended onset date. (R. 107.) “[A]n ALJ may take the lack of medical

evidence into account, as the ALJ did here.” Capman v. Colvin, 617 F. App’x 575, 580 (7th Cir.

2015). In addition, the ALJ properly considered that Plaintiff sought only conservative treatment,

treating her impairments with medication and declining epidural injections. See Simila v. Astrue,

573 F.3d 503, 519 (7th Cir. 2009) (upholding finding based in part on “relatively conservative”

treatment). Contrary to Plaintiff’s contention, the ALJ did not ignore evidence of Plaintiff’s back

issues; the ALJ recognized Plaintiff’s had a severe back impairment but found that the impairment

did not prevent Plaintiff from performing light work because she relied on muscle relaxants and

avoided epidural injections. See Green, 781 F. App’x at 528-29 (affirming ALJ opinion where ALJ

found the claimant’s neck problem to be a serious impairment, but not serious enough to warrant

additional limitations in the RFC).

       The ALJ also noted that in the limited treatment notes in the record, Plaintiff’s doctor

recorded mostly normal physical examinations. ALJs properly consider when a claimant’s

examination results are within “normal” limits. See L.D.R. by Wagner v. Berryhill, 920 F.3d 1146,




                                                11
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 12 of 16 PageID #:2399




1152-53 (7th Cir. 2019) (upholding ALJ’s opinion that relied in part on “normal” test results); see

also Burmester v. Berryhill, 920 F.3d 507, 511 (7th Cir. 2019) (same). Contrary to Plaintiff’s

claim, one doctor’s report indicating decreased back range of motion in 2017 did not “rebut” the

ALJ’s conclusion that Plaintiff’s examinations were mostly normal. (Pl.’s Mem. at 12-13.)

         The ALJ also adequately accounted for Plaintiff’s limitations from CTS in the RFC.

Contrary to Plaintiff’s argument (Pl.’s Mem. at 8), the state agency physicians and the ALJ

considered this evidence and limited Plaintiff’s RFC to frequent handling and fingering

accordingly. The ALJ also limited her to occasional pushing and pulling. Plaintiff does not point

to evidence that would support greater limitations arising from her CTS, and she does not suggest

what additional limitations were needed to account for her CTS. Accordingly, the Court will

uphold the ALJ’s physical RFC determination.

                  2.        The ALJ’s Assessment of Plaintiff’s Mental Limitations

         Plaintiff also argues that the ALJ erred in concluding that Plaintiff’s mental impairments

were not severe and in declining to include any mental limitations in the RFC. (Pl.’s Mem. at 9-

10.) Plaintiff contends that contrary to the ALJ’s findings, her mental health treatment was not

“minimal” and her mental health examination results were not “normal,” because she has been

taking mental health medication since October 2016, and in March 2017 she complained of mood

swings and was prescribed Trileptal. 7 (Id. at 10-11.)

         Contrary to Plaintiff’s contentions, the ALJ adequately supported her decision not to

include any mental health limitations in the RFC. As with the physical limitations, it is Plaintiff’s

responsibility to show the record supports “evidence-based restrictions that the ALJ could include


         7
           Plaintiff also argues that the ALJ should have included limitations (which ones, she does not say) to account
for her testimony that she had hallucinations, despite her failure to report them to her mental health treater. (Pl.’s Mem.
at 11.) However, as the Court explains in the following section, the ALJ’s decision to discount Plaintiff’s testimony
was not error.


                                                           12
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 13 of 16 PageID #:2400




in a revised RFC finding on remand,” Jozefyk, 923 F.3d at 498, but Plaintiff points to none. The

ALJ did not err in relying on “the absence of evidence” to determine that Plaintiff’s mental health

impairments were not severe. Egly v. Berryhill, 746 F. App’x 550, 554 (7th Cir. 2018). Plaintiff

argues that her mental health treatment was more than “minimal” because she first saw Ms.

Johnson and was prescribed medication “almost precisely a year prior to the ALJ’s decision.” (Pl.’s

Mem. at 11.) However, the ALJ properly considered that treatment and determined that it was

“minimal” and showed no functional limitations, and it is not this Court’s job to reweigh evidence

considered by the ALJ. We find that “[s]ubstantial evidence in the record—or more accurately, the

lack of evidence for [Plaintiff’s] claim—supports the judge’s decision.” Roberts v. Berryhill, 721

F. App’x 507, 508 (7th Cir. 2018). 8

         C.       The ALJ’s Credibility Determination

         Plaintiff also argues that the ALJ’s credibility determination was erroneous because the

ALJ did not adequately consider the treatment Plaintiff received for her impairments, and the ALJ

erred in considering Plaintiff’s work history. (Pl.’s Mem. at 12-13.) The Court agrees that the ALJ

erred in considering Plaintiff’s work history; however, the Court finds that error was harmless as

the ALJ’s credibility determination was otherwise supported by substantial evidence.

         The Court “may disturb the ALJ’s credibility finding only if it is ‘patently wrong.’”

Burmester, 920 F.3d at 510. An ALJ’s credibility determination is not patently wrong if the ALJ



         8
           That said, the Court agrees with Plaintiff that the ALJ went too far in assuming that Ms. Johnson’s symptoms
were “not of an organic nature” because they stemmed from her daughter’s abusive relationship. (Pl.’s Mem. at 10.)
However, this error was harmless because the Court is “convinced that the ALJ would reach the same result on
remand” in light of the multiple other reasons the ALJ provided in finding that Plaintiff did not have a severe mental
health impairment. Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir. 2018). See also Richards v. Berryhill, 743 F.
App’x 26, 29 (7th Cir. 2018) (finding an error harmless where “the ALJ’s single remark about the unlikely ‘sudden[]’
deterioration of her condition, though unnecessary, is not a major component of his credibility determination or overall
reasoning.”)




                                                          13
  Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 14 of 16 PageID #:2401




supported the determination with “specific reasons supported by the evidence.” Hall v. Berryhill,

906 F.3d 640, 644 (7th Cir. 2018). An ALJ may disregard a claimant’s testimony where it conflicts

with medical testing, contemporaneous reports made to physicians, and independent observations.

See Burmester, 920 F.3d at 510-11; see also Schloesser, 870 F.3d at 721-22.

                1.     The ALJ’s Consideration of Plaintiff’s Treatment

       Plaintiff contends that the ALJ erred in relying on “minimal” or conservative” treatment

and “normal” examination findings to find Plaintiff’s allegations not entirely credible. (Pl.’s Mem.

at 12.) Plaintiff argues that the ALJ did not adequately consider that Plaintiff’s “treatment for her

physical impairments has included pain medications and muscle relaxers, migraine medications,

physical and occupational therapy, wrist splints, and carpal tunnel release surgery.” (Id.)

       However, all but one of Plaintiff’s citations in support of her argument post-date her alleged

onset date of disability, namely, her February 2017 visit with Dr. Hatter-Stewart, in which Plaintiff

complained of worsening headaches and progressive chronic back pain (id.), similar to her

testimony at the hearing. And the ALJ considered Plaintiff’s testimony and the treatment she

received, including her February 2017 visit to Dr. Hatter-Stewart. Contrary to Plaintiff’s

arguments, the ALJ did not reject her allegations “solely on the basis that they were not supported

by objective evidence.” (Pl.’s Mem. at 12-13.) Such an action would indeed be erroneous. “But an

ALJ may take the lack of medical evidence into account, as the ALJ did here.” Capman, 617 F.

App’x at 580.

       Moreover, the ALJ properly supported her credibility determination with “specific reasons

supported by the evidence,” Hall, 906 F.3d at 644, specifically, Plaintiff’s conservative and

minimal treatment and medical evidence showing normal results. These are proper reasons upon




                                                 14
   Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 15 of 16 PageID #:2402




which an ALJ may find a Plaintiff’s testimony less than credible. 9 See, e.g., Hinds v. Saul, 799

Fed. App’x 396, 400 (7th Cir. 2020) (holding that the ALJ’s decision was supported by substantial

evidence where the ALJ expressly discounted the claimant’s testimony based on factors including

medical evidence showing normal physical examinations and the opinions of the state-agency

physicians.)

                  2.       The ALJ’s Analysis of Plaintiff’s Work History

         As a final note, Plaintiff’s argument that the ALJ misconstrued Plaintiff’s work history is

well taken. The Court agrees that the ALJ appeared to equate Plaintiff’s brief, unsuccessful attempt

to work part time in 2016 with an ability to work full time. 10 (Pl.’s Mem. at 14.) This, of course,

would be error. However, this error was harmless because the Court is “convinced that the ALJ

would reach the same result on remand” in light of the multiple other reasons, discussed above,

that the ALJ provided in support of her determination that Plaintiff’s allegations were not credible.

Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir. 2018).




         9
           Plaintiff also argues that the ALJ was prohibited from drawing negative inferences about her sparse
treatment history because the ALJ did not ask questions about this at the hearing. (Pl.’s Mem. at 12.) This argument
is a red herring. While it is true that an ALJ may not draw negative inferences about a claimant’s lack of treatment
before determining whether the reason for it was a lack of insurance or other issue that prevented her from seeking
treatment, Plaintiff herself points out that the record “reflect[s] continuing care of [her] chronic physical and mental
impairments,” despite there being only five visits with treating sources after November 1, 2016. (Id.)

         10
           That said, the Court does not agree with Plaintiff’s implication that the record shows the same minimal
work since 2012. (Pl.’s Mem. at 13-14.) The Court notes that Plaintiff’s earnings report shows she earned $18,170.56
in 2012, $13,430.66 in 2013, $12,238.90 in 2014, $9,884.00 in 2015 and $9,613.17 in 2016. (R. 314.)


                                                          15
  Case: 1:18-cv-05457 Document #: 44 Filed: 05/20/20 Page 16 of 16 PageID #:2403




                                       CONCLUSION

       For the foregoing reasons, the Court denies Plaintiff’s motion to remand (D.E. 15) and

grants the Commissioner’s motion to affirm. (D.E. 34.)


                                            ENTER:



                                            ________________________________
                                            GABRIEL A. FUENTES
                                            United States Magistrate Judge

DATED: May 20, 2020




                                              16
